PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/595,516
Filing Date: 15 May 2017
Appellant(s): PROJECT44



__________________
Matthew R. Carey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
None.

(3) Response to Argument
Rejection of claims 1 – 3, 5 – 6, 10 – 14, 16 – 17, & 21 – 22 under 35 USC § 101

Step 2A Prong 1 
Examiner respectfully notes that Appellant did not contest the assertion set forth in the office action mailed 02/07/2022 that independent claims 1 and 12 recite a judicial exception that falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas in the instant appeal brief. 
 	
Step 2A Prong 2 

Argument 1) Appellant argues, on pg. 12 through the third full paragraph of pg. 13, that independent claims 1 and 12 integrate any recited judicial exception into a practical application because the claims recite one or more elements that improve “technologies associated with transportation and logistics systems.”  Appellant cites paragraph [0003] of the instant specification paragraph, which describes an existing problem that there is “no effective platform for carriers to modify their pricing and communicate it to shipper and 3PL customers in real-time” which “is cumbersome and does not enable the carrier to account for real-time conditions that may impact costs associated with shipping and/or the ability of the carrier to carry out or complete a shipping agreement.”  Appellant next points to paragraph [0014] to show how the instant invention improves upon existing systems, which recites the benefits of enabling “carrier entities to effectively and efficiently provide dynamic pricing rules that accurately reflect operational conditions at the time when a shipping price may be calculated,” using rules “to calculate shipping quotes” to enable “the carrier entities to achieve improved realization and increased revenues,” and providing “additional improved realization, increased revenues, and improved capacity utilization” by enabling carrier entities to access compiled “data and information from multiple shipping agreements.”
	
Examiner respectfully disagrees, because the purported improvements that Appellant points to are not actual improvements to the functionality of a computing device or any other technology. For example, enabling “carrier entities to effectively and efficiently provide dynamic pricing rules that accurately reflect operational conditions at the time when a shipping price may be calculated,” as well as using rules “to calculate shipping quotes,” are not improvements to the functionality of a computing device or any other technology. The functionality of transmitting pricing rules that are then used to set adjusted shipping prices is not directed to an improvement to the recited abstract idea (e.g. a commercial interaction) (see MPEP § 2106.05(a.)(II.)), but this functionality also amounts to receiving and transmitting data over a network – as well as setting a price – which is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)).  

	Examiner additionally notes that the Court in Enfish stated that: “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” (See Alice, 134 S. Ct. at 2355, 2357–59).  Here, the plain focus of the instant claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity,” illustrated by the business-related improvements cited by Appellant in paragraph [0014]: achieving “improved realization and increased revenues” and providing “additional improved realization, increased revenues, and improved capacity utilization.” It is clear that the instant claims are directed to a commercial interaction which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Therefore, the additional recited computer-related elements of “transportation management system (TMS),” “computer processor,” “server,” “transceiver,” “electronic device,” and “memory” are recited at a high level of generality, perform generic computer functions, and amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). For these reasons, Examiner respectfully submits that the additional claim elements fail to integrate the judicial exception into a practical application, and thus fail to render the abstract idea eligible.

Argument 2) Appellant next argues, in the last two full paragraphs on pg. 13, citing paragraph [0017] of the instant specification, that the claims “address technical challenges present in existing systems” by “establishing dynamic data collection, analysis, and communication across dedicated computer systems, including different systems for different carrier entities and shipper entities.”

Examiner disagrees, and respectfully submits that using “dedicated computer systems” as a mere tool to perform data collection, analysis, and communication amounts to merely reciting the words "apply it" (or an equivalent) with the judicial exception (i.e., merely using a computer as a tool to perform a commercial interaction on generic computer components) (see MPEP § 2106.04(d)). Examiner notes that steps in the instant claims associated with data “analysis” (e.g., the “determining” and “calculating” steps of the judicial exception as listed above) are functions that are a part of the commercial interaction itself, in which shipping quotes are adjusted based on how much they are used. Moreover, receiving and transmitting data over a network is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)), as is data gathering (see MPEP § 2106.05(g)(3)). Therefore, Examiner respectfully asserts that these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Argument 3) Appellant next argues, in the last partial paragraph on pg. 13 through the first partial paragraph on pg. 15, that the usage of application programming interfaces (API’s) to retrieve and compile carrier pricing data amounts to “an improvement to the static pricing limitations of existing transportation and logistics systems.”

	Examiner respectfully disagrees, and notes that the claimed steps of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a second network connection, (i) base pricing data of the carrier entity, (li) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (ili) a set of dynamic pricing rules” and “compiling data indicating a rate at which the dynamic pricing rule is triggered” are directed to the insignificant extra-solution activity of mere data gathering (see MPEP § 2106.05(g)), which is not indicative of integration into a practical application. The retrieval of data using an API does not meaningfully limit the claim because adding this functionality to a process that only determines and sets adjusted shipping rates does not add a meaningful limitation to the process of setting shipping rates (see MPEP § 2106.07(a)(II)). Furthermore, the additional element of an “application programming interface (API),” which is software that facilities communication between two applications, merely generally links the judicial exception to a particular technological environment (see MPEP § 2106.05(h)), and is also an instruction to “apply it” using computers. Therefore, Examiner respectfully submits that the usage of an application programming interfaces (API’s) to retrieve and compile carrier pricing data merely instructs the practitioner to implement the insignificant extra-solution activity of data gathering on a generic computer system, and therefore does not integrate the exception into a practical application or add significantly more.

Argument 4) Appellant next argues, in the first two full paragraphs on pg. 15, that the transmission of information using a “first network connection” for a “shipper entity,” and a “second network connection” for a “carrier entity” addresses “the technical challenge outlined in paragraph [0017] of the as-filed specification, namely “establishing dynamic data collection, analysis, and communication across dedicated computer systems, including different systems for different carrier entities and shipper entities”.”

Examiner respectfully disagrees. Apart from the sending and receiving of data over a network being insignificant extra-solution activity, limitations specifying that data transmission to each entity is accomplished using multiple separate network connections amount to generally linking the use of the judicial exception to a particular technological environment. Examiner notes that examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include “requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments (buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)) (also see MPEP 2106.05(h)). Therefore, limitations specifying that information is transmitted using multiple networks are not indicative of an improvement to the functionality of a computing device or any other technology, and fails to integrate the recited judicial exception into a practical application.  

Step 2B 

Argument 5) Appellant argues, on pp. 15 – 16, that claims 1 and 12 “recite certain additional elements that are not well-understood, routine, conventional activity in the shipping industry” and thus amount to significantly more than the recited judicial exception. Appellant proceeds to list several claim elements which Appellant asserts are “not well-understood, routine, conventional activities in the shipping industry” for the reason that “these claim elements recite functionalities that are not present in conventional shipping systems.” The listed claim elements are directed to (paraphrased for brevity) determining a dynamic pricing rule based on real-time carrier operating condition data that was retrieved via API, calculating an adjustment to the pricing adjustment indicated by the dynamic pricing rule based on compiled real-time data indicating a rate at which the dynamic pricing rule is triggered, displaying the determined trigger rate and determined adjustment to the pricing adjustment in a user interface of a carrier entity device, and automatically modifying a shipping price discount or surcharge amount indicated by the dynamic pricing rule.

Examiner respectfully disagrees, and initially notes that Appellant appears to be conflating the inquiries for obviousness 35 USC § 103 and subject matter eligibility under 35 USC § 101 with the erroneous assertion that the listed claim functions must not be well-understood, routine, conventional activity in the shipping industry since the functions “are not present in conventional shipping systems.” Appellant makes this assertion without evidence. Furthermore, the Alice/Mayo test sets the guidelines for determining eligibility under 35 USC § 101, which does not take obviousness into account. That is, eligibility and novelty are separate inquiries, and whether functions are present or not in conventional systems has no bearing on claim eligibility. See Affinity Labs (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).

Examiner also notes that Appellant listed several claim limitations that are purportedly “not well-understood, routine, conventional activity in the shipping industry,” which were included in the recited abstract idea itself, on pp. 7 – 8 of the Office Action mailed 02/07/2022. For example, the limitations of “determining... a dynamic pricing rule of the set of dynamic pricing rules relevant to the shipping job and based on the available capacity, associated with the origin location, the dynamic pricing rule indicating a pricing adjustment to the base pricing rate,” “calculating... based on the real-time rate at which the dynamic pricing rule is triggered, an adjustment to the pricing adjustment indicated by the dynamic pricing rule,” “display... information indicating (1) the real-time rate at which the dynamic pricing rule is triggered, and (ii) an adjustment to the pricing adjustment indicated by the dynamic pricing rule, the adjustment based on the real-time rate at which the dynamic pricing rule is triggered,” and “in response to receiving the selection, automatically adjusting the pricing adjustment indicated by the dynamic pricing rule” were included as limitations in the recited judicial exception.

	Moreover, the Office Action mailed 02/07/2022 identified particular elements that have been deemed well-understood, routine, conventional activities by the Courts, while providing evidence in accordance with MPEP § 2106.05(d) and the Berkheimer memo. The Office Action cited MPEP § 2106.05(d)(II) to show that the functions of ‘receiving or transmitting data over a network,’ ‘Electronic recordkeeping,’ ‘Storing and retrieving information in memory,” and ‘Determining an estimated outcome and setting a price’ are well-understood, routine, conventional activities according to the Courts, which are the same as the following claimed steps that were classified as well-understood, routine, conventional activities in the Office Action mailed 02/07/2022: 

• The claimed steps of “retrieving, directly from a carrier entity via an application programming interface (API) associated with the carrier entity and implemented over a second network connection, (i) base pricing data of the carrier entity, (li) real-time or near-real-time data representative of a set of operation conditions associated with the carrier entity, and (iil) a set of dynamic pricing rules” and “sending, via the first network connection, the dynamic pricing rate to the TMS for access by the shipper entity” are recited at a high level of generality and amount to ‘receiving or transmitting data over a network’ and ‘storing and retrieving information in memory.’ 

• The claimed step of “compiling data indicating a rate at which the dynamic pricing rule is triggered” amounts to ‘electronic recordkeeping’ and ‘storing and retrieving information in memory.’ 

• The step of ‘calculating, by the computer processor based on the real-time rate at which the dynamic pricing rule is triggered, an adjustment to the pricing adjustment indicated by the dynamic pricing rule’ amounts to the well-understood, routine, conventional activity of ‘determining an estimated outcome and setting a price.’

In summary, Appellant erroneously asserts that merely changing the field of use to shipping is sufficient to render well-understood, routine, conventional claim elements significantly more than the recited judicial exception, improperly conflates obviousness and eligibility inquiries, and wrongly suggests that several claim functions included in the recited judicial exception can somehow amount to significantly more than the recited judicial exception. Examiner has analyzed the claim elements, both individually and as an ordered combination, and provided evidence according to the MPEP § 2106.05(d) and the Berkheimer memo to show that any additional claim elements do not improve the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628   
                                                                                                                                                                                                     /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.